Citation Nr: 1601330	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-13 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative changes, lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, the RO separately denied service connection for right and left lower extremity disorders, to include as secondary to the service-connected lumbar spine disability in that decision, and the Veteran did not express disagreement with the decision as to those issues.

A hearing was held before a Decision Review Officer (DRO) at the RO in November 2011.  A transcript of the hearing is of record.  The Veteran had requested a Board hearing at the RO in his substantive appeal; however, he cancelled the request in favor of the DRO hearing in an April 2010 written statement.  He has not submitted another Board hearing request since that time.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records based on notations in the VA examination reports, as detailed in the directives below.

In addition, the Veteran was most recently provided a VA examination in connection with this claim in November 2011, which was over four years ago.  In an October 2014 written statement, the Veteran's representative essentially alleged that the lumbar spine disability had increased in severity since that time.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected disability.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also determine whether the Veteran has received any VA treatment for his lumbar spine disability.
See, e.g., November 2011 VA examination report (Veteran indicated that he had his initial evaluation with VA in 2001; examination report shows findings from March 2001 and October 2010 lumbar spine x-rays) and May 2012 VA brain examination (noting review of chart revealed active medical problems including of the low back).

If he has received VA treatment, the AOJ should obtain any outstanding, relevant VA treatment records.

2.  After completing the above action, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative changes of the lumbar spine.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

